    Case 1:17-cr-00532-RBK Document 188 Filed 09/15/21 Page 1 of 1 PageID: 4333




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                              MINUTES OF PROCEEDINGS

                                                     September 15, 2021
CAMDEN OFFICE                                        DATE OF PROCEEDINGS

JUDGE: ROBERT B. KUGLER

COURT REPORTER:         CAMILLE PEDANO

Other(s)

                                                     Docket # CR 1:17-532-001 (RBK)
TITLE OF CASE:
UNITED STATES OF AMERICA
             vs.
FRANK NUCERA, JR.
           DEFENDANT PRESENT

APPEARANCE:
Molly Lorber, AUSA, and Joseph Gribko, AUSA, for USA
Rocco Cipparone, Esq., for Defendant

NATURE OF PROCEEDINGS:           STATUS CONFERENCE


DISPOSITION:
Status conference held on the record.
Ordered jury selection and trial set for November 8, 2021 at 9:00AM.
Court conducted Frye colloquy with defendant.



Time commenced: 3:15PM           Time Adjourned: 3:40PM                Total Time: 0:25


                                                            Lawrence MacStravic
                                                            DEPUTY CLERK
cc: Chambers
